        Case 2:20-cv-01076-CKD Document 2 Filed 06/04/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    THERON HOLSTON,                                    No. 2:20-cv-1076-CKD-P
11                         Plaintiff,
12            v.                                         ORDER
13    SHANE ALDERSON, et al.,
14                         Defendants.
15

16           Plaintiff is a county inmate who has filed a civil rights complaint pursuant to 42 U.S.C.
17   § 1983 along with a request to seal all documents in this matter. Plaintiff seeks a court order
18   sealing all future filings in this action whether they be submitted by plaintiff or defendants. The
19   court will deny plaintiff’s request to seal all the documents in this civil action because it is overly
20   broad and not supported by any legal authority. See Local Rule 141(d). Plaintiff’s complaint is
21   being returned to him pursuant to Local Rule 141(d)(1) in light of the court’s denial of his request
22   to seal. However, plaintiff has 21 days to file an amended complaint on the public docket in this
23   action. If plaintiff fails to file an amended complaint within the time provided, this case will be
24   administratively closed and no further action taken in this matter.
25   Dated: June 4, 2020
26                                                     _____________________________________
                                                       CAROLYN K. DELANEY
27   12/hols1076.motiontoseal.docx                     UNITED STATES MAGISTRATE JUDGE

28
                                                         1
